      Case 2:20-cv-02361-JTM-KWR Document 23 Filed 09/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  DAYTREND DENONE MOSES                                                   CIVIL ACTION
  VERSUS                                                                  NO. 20-2361
  JEAN LOVETT, SKY NOBLE, NURSE                                           SECTION “H”(4)
  KAREN, R.N.


                                               ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the Objections thereto, hereby

approves the Report and Recommendation of the Chief United States Magistrate Judge and adopts

it as its opinion in this matter. Therefore,

       IT IS ORDERED that Daytrend DeNone Moses’s Motion for Temporary Restraining

Order or Preliminary Injunction (Rec. Doc. No. 5) is DENIED.

               New Orleans, Louisiana, this 9th day of September, 2021.




                                                   ____________________________________
                                                     JANE TRICHE MILAZZO
                                                     UNITED STATES DISTRICT JUDGE
